Exhibit 99.1 NEWS RELEASE HECLA REPORTS RECORD SILVER AND GOLD RESERVES Silver Reserves Increase by 13% and Gold Reserves by 190% over 12/31/12 For Release: February 18, 2014 COEUR D'ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) today reported the results from another successful year of exploration, achieving record levels of silver and gold reserves and gold resources at its properties despite using reduced metals prices of $20/oz silver and $1300/oz gold. The gains in gold and silver reserves are net of the 8.9 million ounces of silver and 120 thousand ounces of gold produced in 2013. HIGHLIGHTS ¹ ● Year-end proven and probable silver reserve levels reached the highest level in Company history, increasing for the 8th consecutive year, up 13% over December 31, 2012, to 170 million ounces. In addition, measured and indicated resources increased by 18% over December 31, 2012, to 149 million ounces of silver while inferred resources decreased by 17% to 143 million ounces of silver. ● Proven and probable gold reserves increased by 190% to 2.1 million ounces, also a record level for the Company, principally due to the acquisition of Aurizon Mines Ltd. completed on June 1, 2013. Measured and indicated resources increased 3,610% to 4.7 million ounces of gold and inferred resources increased 148% to 1.8 million ounces of gold. ● Definition and exploration drilling programs were very successful in upgrading resources to reserves and in identifying new resources outside of the mine plans to replace those upgraded ounces. ● Exploration and pre-development expenditures in 2014 are projected to be a combined $18 million, a reduction of 51% over 2013 levels. “This year is the largest silver reserve increase since the acquisition of Greens Creek in 2008 and the highest level of silver and gold reserves in our Company’s 122-year history,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “Even with lower price assumptions, Lucky Friday added 39% to reserves, which is part of a 700% increase in reserves over the past eight years. Both Greens Creek and Casa Berardi replaced reserves, despite using lower metals prices and reduced exploration expenditures in 2013. In addition, the outlook for further reserve increases looks good as a result of the discovery of new resources, largely replacing those converted to reserves.” A breakdown of the Company’s reserves and resources is set out in the Table A at the end of this news release. Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 1 RESERVES & RESOURCES Hecla replaced mined silver and added additional reserves and silver resources ( measured, indicated and inferred) this year. For silver, total proven and probable reserves increased 13% to 170 million ounces, measured and indicated resources increased 18% to 149 million ounces and inferred resources decreased 17% to 143 million ounces. Proven and probable gold reserves increased by 190% to 2.1 million ounces, while measured and indicated gold resources increased 3,610% to 4.7 million ounces and inferred resources increased 148% to 1.8 million ounces of gold . At Lucky Friday, there was a 39% increase in proven and probable silver reserves from 55 million to 77 million ounces this year compared to last. Even with the significant increase in the silver reserve ounces, the total measured and indicated resources increased 7% to 116 million silver ounces, while inferred resources decreased 12% to 55 million silver ounces. Reserve additions are due to conversion of resources that are in the LOM (Life of Mine) model and incorporate material from intermediate veins that provide “shadow” stopes for extraction of the 30 Vein. All mining is now planned as mechanized with no conventional mining. Nearly 100% of the ore mined at Greens Creek was replaced, even with the silver price of $20/oz used to calculate reserves, a 23% reduction over last year. This consistent replacement of reserves at Greens Creek has been a trend that has continued for the last 10 years. The primary replacement came from the conversion of more than 700,000 tons of resource material to reserve in the Deep 200 South, 200 South and Southwest Bench. Measured and indicated resources increased at Greens Creek by 254% to 9.4 million ounces of silver. Inferred resources declined by 26% to 31.8 million ounces of silver due to the upgrade of inferred resources to measured and indicated resources and the conversion of some of that resource to reserve at Deep 200 South, 200 South and East Ore. All resource zones, except the East Ore Zone, were impacted with reduced tons and ounces by reporting an undiluted resource rather than diluted resource, as in previous years, to comply with NI 43-101 requirements and due to the decline in metals prices. At Casa Berardi there was a loss of 5%, or 67,700 gold ounces, in the reserve from last year for a total of 1,393,700 gold ounces. Estimates of measured and indicated resources show a decrease from 1.47 million to 1.41 million gold ounces, and inferred resources have increased from 572,500 to 601,300 gold ounces. The mineral reserves in Table A are based on $20.00 per oz of silver, $1,3 00.00 per oz of gold, $0.90 per pound of lead and $0.80 per pound of zinc. The ratio between $US and $Canadian is 1:1. EXPLORATION AND PRE-DEVELOPMENT Expenditures Exploration expenditures (including corporate development) for the fourth quarter and full year periods were $5.0 million and $23.5 million, respectively. Exploration expenditures in the fourth quarter were primarily for underground and surface drilling at Casa Berardi, underground drilling on the Deep 200 South and East Ore at Greens Creek and surface drilling at San Sebastian. Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 2 Pre-development expenditures totaled $1.4 million in the fourth quarter and $14.1 million for the full-year 2013. Pre-development expenditures in the fourth quarter were primarily for infrastructure and engineering and permitting studies at the San Sebastian project in Mexico, and the San Juan Silver property in Creede, Colorado . The Company expects that its total spending on pre-development and exploration in 2014 will be $18 million, a reduction of $19.6 million compared to 2013 levels. Greens Creek - Alaska Drilling at Greens Creek replaced reserves and made progress in realizing the potential of the Deep 200 South and 200 South trend. The 200 South and Deep 200 South zones currently represent a mineralization trend that extends over 3,000 feet along strike and over 1,000 feet of dip. Definition and exploration drilling of the Deep 200 South has defined three stacked folds of high-grade mineralization that represents up to 600 feet of down-dip continuity. Drill intersections continue to be very encouraging and mineralization remains open to the south. Deep 200 South had some of the widest and highest grade intercepts in recent history at the mine and include 48.0 oz/ton silver, 0.07 oz/ton gold, 6.6% zinc and 3.3% lead over 26.7 feet and 32.5 oz/ton silver, 0.46 oz/ton gold, 17.0% zinc and 7.3% lead over 35.0 feet. Similar southward trending mineralization remains open along the 5250 and Gallagher trends , and the Southwest Bench and Northwest-West zones are open to the southwest. Definition drilling of the East Ore confirmed reserves in the central part of the zone and refined resources on the perimeter. See drill assay highlights in Table B at the end of the release. Underground drilling in 2014 is expected to consist mainly of in-fill drilling in order to develop a mine plan on the Deep 200 South and the Southwest Bench. Additional exploration drilling will test for mineralization along the limbs of the lower fold, as well as the projected intersection of the Gallagher Fault and the Deep 200 South mineralization. The remaining exploration drilling is expected to test a 1,000 foot gap in drilling at the junction of the projection of the Southwest Bench, 200 South and Deep 200 South. Surface drilling at the Killer Creek area, which is less than a mile from the current Greens Creek mine infrastructure, intersected broad mineralized zones up to 400 feet with stringer veins locally grading up to 10% copper and 10.4% combined lead-zinc. Widely spaced drilling currently covers an area of 2,500 feet by 2,500 feet and suggests mineralization open in all directions. In general , the northern holes are more copper-gold rich and the southeast area is more zinc, lead and silver rich. The Company believes these “stockwork veins” are characteristic of a vent or source area for the mineralizing fluids for either the Greens Creek deposit or a completely separate sulfide deposit. The planned 20,000 feet of surface drilling at Killer Creek is designed to better define the outward extent of the stockwork area and to intercept the mine contact at depth. Casa Berardi - Quebec At Casa Berardi , a total of five drills have been operating underground in an effort to refine current resources and stope designs in the 113, 118, 123 and 127 zones and extend mineralization in the Principale, 134 and 140 zones east toward the East Shaft. Drilling on the 113 Zone from the 350 level confirmed and expanded previous resources towards the 310 level and includes intersections of 0.25 oz/ton gold over 5.6 feet and 0.24 oz/ton gold over 9.2 feet. Drilling from the 530 level of the 118 Zone was successful in extending lenses 118-43, 118-45 and 118-46 to the east. Intersections include 2.32 oz/ton gold over 7.9 feet, 0.75 oz/ton gold over 19.7 feet, and 0.42 oz/ton gold over 5.6 feet. Drilling on the 127-16 and 127-17 zones from the 290 level intersected two distinct high-grade mineralized areas where intersections including 0.74 oz/ton gold over 11.8 feet and 0.77 oz/ton gold over 11.8 feet. Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 3 Surface and underground exploration drilling targeted the down -plunge extensions of the 123 and 140 zones below the known zones that show similar styles of mineralization , and had intersections of 1.13 oz/ton gold over 15.4 feet and 0.15 oz/ton gold over 13.3 feet, respectively. See recent drill assay highlights in Table B at the end of the release. In 2014, planned underground exploration drilling at Casa Berardi is expected to evaluate the down-plunge projections of the 113 Zone and Principale area and the 140 Zone across the Casa Berardi Fault trend. The proposed surface drilling includes the 124 Zone near the Casa Berardi Fault, the southeast trend of the 134 Zone and the deeper extension of the 140 Zone. Lucky Friday - Idaho At Lucky Friday , drilling from the 6200-56 Ramp station on the east side of the mine upgraded the 30 Vein and intermediate veins (41, 80 and 130 veins) resources above the 7300 level from inferred to indicated category. Similarly, drilling from the 6500 level of the 55 Ramp confirmed vein positioning and upgraded the resource on the western-central region of the 30 Vein above the 6800 level. Drill intersections continue to include high -grade silver, lead and zinc intercepts , providing further evidence of potentially higher grade mineralization to depth. The drill results on the primary veins include: 18.4 oz/ton silver
